United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3037
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                              Henry Lee Williams, Jr.,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 31, 2014
                             Filed: January 29, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Henry Williams, Jr., directly appeals after the district court1 revoked his
supervised release and sentenced him within the Chapter 7 advisory Guidelines range

      1
       The Honorable James Moody, Jr., United States District Judge for the Eastern
District of Arkansas.
to 11 months in prison and an additional 1 year of supervised release. Williams’s
counsel has moved to withdraw and has filed a brief arguing that Williams’s sentence
is substantively unreasonable. Williams has not filed a pro se brief.

      Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (describing appellate review of revocation sentences);
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption
of substantive reasonableness to revocation sentence within Guidelines range).

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                        -2-